J-S45032-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 D.A.C.                                   :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
              v.                          :
                                          :
 K.A.C.                                   :
                                          :
                   Appellee               :        No. 29 MDA 2018



              Appeal from the Order Entered November 30, 2017
                in the Court of Common Pleas of York County
                 Domestic Relations at No.: 00465 SA 2017


BEFORE:    PANELLA, J., OTT, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                          FILED OCTOBER 16, 2018

      Appellant, D.A.C., appeals from the trial court’s child support order

entered on November 30, 2017, which affirmed a prior order setting the

support obligation of Appellee, K.A.C., at zero. We vacate the trial court’s

order, and remand for further proceedings consistent with this memorandum.

      The parties are the parents of three children. The trial court aptly set

forth the relevant procedural history of this case as follows:

             [Following an October 16, 2017 modification conference,]
      [a]n order was entered on October 19, 2017 modifying
      []Appellee’s support obligation to a numerical value of zero
      effective August 23, 2017 due to Appellee’s temporary disability
      and her inability to work and make payments. The order required
      Appellee to provide a physician verification form from her medical
      provider to the Domestic Relations Section by October 25, 2017,
      and to continue providing disability forms until released to work.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S45032-18


             Appellant filed [a request for] a hearing de novo [which] was
       scheduled for November 30, 2017 before [the trial court]. At the
       time of the hearing, Appellant appeared with counsel and Appellee
       appeared pro se by speaker phone. A representative from the
       Domestic Relations office confirmed that Appellee had submitted
       the required disability form from her medical provider, which
       stated that Appellee was able to return to work on October 30,
       2017.[1]

              At the conclusion of the hearing, [the trial court] entered an
       order affirming the prior order of October 19, 2017, but modifying
       it to remove the mortgage deviation component and directing the
       Domestic Relations [office] to provide Appellant’s attorney with
       copies of all physician verification forms filed on behalf of the
       Appellee, as well as any that would be filed in the future.

(Trial Court Opinion, 2/09/18, at 1-2) (some capitalization omitted). Appellant

filed a timely notice of appeal on December 29, 2017.2,    3


       Appellant raises one issue for our review:

       I. Whether the trial court abused its discretion or otherwise erred
       in directing that Appellant was to be provided with Appellee’s
       Physician Verification Forms subsequent to a record proceeding
       where Appellee’s ability to work was at issue and Appellee had
       failed to provide Appellant with said forms prior to the record
       proceeding as is required by Pennsylvania Rule of Civil Procedure
       1910.29[?]

____________________________________________


1Appellant challenged the admission of the physician verification forms. (See
N.T. de novo Hearing, 11/30/17, at 3, 10).

2 Appellant filed a timely, court-ordered concise statement of errors
complained of on appeal on January 24, 2018. The court entered an opinion
on February 9, 2018. See Pa.R.A.P. 1925.

3For the sake of completeness, we note that after Appellant filed his notice of
appeal, the trial court entered a new order on January 11, 2018 requiring
Appellee to pay $1,601.60 per month in child support, effective October 30,
2017. (See Trial Ct. Op., at 2; Order, 1/11/18).



                                           -2-
J-S45032-18



(Appellant’s Brief, at 4) (emphasis in original).4

        Our standard of review of child support orders is well settled:

              When evaluating a support order, this Court may only
        reverse the trial court’s determination where the order cannot be
        sustained on any valid ground. We will not interfere with the
        broad discretion afforded the trial court absent an abuse of the
        discretion or insufficient evidence to sustain the support order. . .
        .

W.A.M. v. S.P.C., 95 A.3d 349, 352 (Pa. Super. 2014) (citations omitted).

        Additionally,

               . . . the matter before us requires that we interpret a
        Pennsylvania Rule of Civil Procedure. This presents a question of
        law, for which our standard of review is de novo and our scope of
        review is plenary. Therefore, we are not constrained by the
        interpretation provided by the trial court. We must then analyze
        the trial court’s [implementation of the rule], which we review for
        an abuse of discretion. . . .

              When interpreting a Rule of Civil Procedure, the goal “is to
        ascertain and effectuate the intention of the Supreme Court.”
        Pa.R.C.P. 127(a). In so doing, we must, to the extent possible,
        “give effect to all [of the rule’s] provisions. When the words of a
        rule are clear and free from all ambiguity, the letter of it is not to
        be disregarded under the pretext of pursuing its spirit.” Pa.R.C.P.
        127(b). . . .

Tillery v. Children’s Hosp. of Philadelphia, 156 A.3d 1233, 1249 (Pa.

Super. 2017), appeal denied, 172 A.3d 592 (Pa. 2017) (case citation omitted).

        Instantly, Appellant contends that Appellee failed to comply with her

obligation under Pennsylvania Rule of Civil Procedure 1910.29(b)(2) to serve

him with the physician verification forms within twenty days of the October

____________________________________________


4   Appellee did not file a brief.

                                           -3-
J-S45032-18



16, 2017 modification conference.        (See Appellant’s Brief, at 15-16).

Appellant argues that the trial court abused its discretion in permitting

Appellee’s physician verification forms to be formally admitted into evidence

without the testimony of Appellee’s treating physician, and in relying on those

forms for its conclusion that she was disabled. (See id. at 14, 17). We agree.

      Rule 1910.29, governing evidence in support matters, provides in

pertinent part:

      (b) Medical Evidence.

                                *    *     *

      (2) Record Proceeding. If the matter proceeds to a record hearing
      and the party wishes to introduce the completed Physician
      Verification Form into evidence, he or she must serve the form on
      the other party not later than 20 days after the conference. The
      other party may file and serve an objection to the introduction of
      the form within 10 days of the date of service. If an objection is
      made and the physician testifies, the trier of fact shall have the
      discretion to allocate the costs of the physician’s testimony
      between the parties. If there is no objection, the form may be
      admitted into evidence without the testimony of the physician. In
      the event that the record hearing is held sooner than 30 days after
      the conference, the trier of fact may provide appropriate relief,
      such as granting a continuance to the objecting party.

Pa.R.C.P. 1910.29(b)(2).

      Here, in its Rule 1925(a) opinion, the trial court states that “it is

understandable that Appellant’s counsel would want to investigate Appellee’s

condition prior to October 30, 2017[,]” and requests that this Court “remand

this case for further proceedings regarding any challenged Physician

Verification Forms.” (Trial Ct. Op., at 4-5). The trial court advises that, once



                                     -4-
J-S45032-18



this Court relinquishes jurisdiction, it will order that Appellee’s physician be

made available for questioning. (See id. at 4). We agree with the trial court

and Appellant that remand is necessary for Appellee’s failure to comply with

Rule 1910.29(b)(2).     We therefore remand to the trial court for further

proceedings to address any challenged physician verification forms.

      Order vacated. Case remanded for further proceedings.         Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2018




                                     -5-